Case: 11-40839        Document: 00511766097      Page: 1     Date Filed: 02/23/2012




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                      No. 11-40839
                                    Summary Calendar                       Lyle W. Cayce
                                                                                Clerk

LOUIS CHARLES HAMILTON, II,

                                                  Plaintiff-Appellant

v.

WILLIE M. ZANDERS, Attorney at Law; WALTER A. DENNIS; ROSEMARY
DENNIS,

                                                  Defendants-Appellees


                       Appeal from the United States District Court
                            for the Eastern District of Texas
                                  USDC No. 1:11-CV-5


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        The district court dismissed this action sua sponte as malicious. Because
Mr. Hamilton has failed to present a nonfrivolous issue regarding the district
court’s dismissal, we DISMISS his appeal as frivolous.1 Alternatively, we




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        1
            See 5TH CIR. R. 42.2.
   Case: 11-40839      Document: 00511766097         Page: 2     Date Filed: 02/23/2012

                                      No. 11-40839

DISMISS the appeal because of the complete noncompliance of Mr. Hamilton’s
brief with Rule 28 of the Federal Rules of Appellate Procedure.2




       2
         See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam) (“Although we
liberally construe briefs of pro se litigants and apply less stringent standards to parties
proceeding pro se than to parties represented by counsel, pro se parties must still brief the
issues and reasonably comply with the standards of Rule 28.” (footnote omitted)).

                                             2